Dismissed and Memorandum Opinion filed July 21, 2011.
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00525-CV
____________
 
GLEN FLOYD SMITH, Appellant
 
V.
 
CLEMENT ALDRIDGE, JR., Appellee
 

 
On Appeal from the 405th District Court
Galveston County, Texas
Trial Court Cause No. 09CV0009 
 

 
M E M O R
A N D U M    O P I N I O N
This is an attempted appeal from an order signed May 19, 2011. 
Generally, appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  
On June 30, 2011, notification was transmitted to the parties
of this court’s intention to dismiss the appeal for want of jurisdiction unless
appellant filed a response demonstrating grounds for continuing the appeal on
or before July 18, 2011.  See Tex.
R. App. P. 42.3(a).  Appellant’s response fails to demonstrate that this
court has jurisdiction over the appeal.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.